Epitomized Opinion
An action was brought by Meeker et al in the Court of Common Pleas of Hamilton county to enjoin Scudder et al from administering the Ohio Medical Act under the recent Administrative Code, charging among other things that the defendants, especially the members of the Ohio State Medical Board, were unreasonable, arbitrary and capricious in their administration of such law, particularly against the defendants and the class they represent. All of the plaintiffs were chiropractors, and they claimed that the State Medical Board was discriminating against theml An injunction was prayed for and denied. The Court of Appeals affirmed the lower court. In sustaining the judgment of the lower courts, the Supreme Court in Official Syllabus, as follows:
1. “The Administrative Code, Vol. 109, Ohio Laws, p. 105 et seq., so far as it affects the Ohio State iMedieal Board, does not violate any provision of the bátate or Federal Constitution.
2. “Applicants for a license to practice any calling or profession under the laws of the State of Ohio must stand upon their individual rights and qualifications, and they must not join for the purpose of instituting a class suit to determine the unconstitutionality of an act of the General Assembly.
4. “Under Section 11271, General Code, actions against the Ohio State Medical Board and other public officers having their official places of business in Franklin county, and in no other county, can be instituted only in Franklin county.